ACCEPTED
                                                                           04-14-00126-CR
                                                                FOURTH COURT OF APPEALS
                                                                     SAN ANTONIO, TEXAS
                                                                     1/30/2015 12:13:05 PM
                                                                             KEITH HOTTLE
                                                                                    CLERK

              Court of Appeals No. 04-14-00126-CR
                  Trial Court Cause No. 5226
                                                          FILED IN
                                                   4th COURT OF APPEALS
       IN THE FOURTH SUPREME JUDICIAL         DISTRICT
                                                    SAN ANTONIO, TEXAS
                                                   1/30/2015 12:13:05 PM
                    COURT OF APPEALS                   KEITH E. HOTTLE
                                                            Clerk
                   SAN ANTONIO, TEXAS

                   _______________________

                    JOEL PRICE MORRIS

                              v.

                    THE STATE OF TEXAS
                   _______________________

  APPEALED FROM THE 216TH JUDICIAL DISTRICT COURT,
                 KENDALL COUNTY, TEXAS
             Honorable N. Keith Williams, Presiding
_____________________________________________________________

                     APPELLANT’S BRIEF
_____________________________________________________________

                               M. Patrick Maguire
                               State Bar No. 24002515
                               M. Patrick Maguire, P.C.
                               mpmlaw@ktc.com
                               945 Barnett Street
                               Kerrville, Texas 78028
                               Telephone (830) 895-2590
                               Facsimile (830) 895-2594

                               ATTORNEY FOR APPELLANT,
                               JOEL PRICE MORRIS
                        TABLE OF CONTENTS

IDENTITY OF PARTIES & COUNSEL                                       2

INDEX OF AUTHORITIES                                                4

STATEMENT OF THE CASE                                               6

ISSUES PRESENTED                                                    7

SUMMARY OF THE ARGUMENTS                                            8

CERTIFICATE OF COMPLIANCE WITH TRAP 9.4                             9

STATEMENT OF FACTS                                                  10

ARGUMENTS & AUTHORITIES                                             11

ISSUE 1: The jury’s implicit finding that Appellant was not insane at the
time of the offense is so against the great weight and preponderance of the
evidence as to be manifestly unjust.                                 11

PRAYER FOR RELIEF                                                   31

CERTIFICATE OF SERVICE                                              32




                                     1
                 Court of Appeals No. 04-14-00126-CR
                     Trial Court Cause No. 5226

         IN THE FOURTH SUPREME JUDICIAL DISTRICT

                           COURT OF APPEALS

                          SAN ANTONIO, TEXAS

                          _______________________

                           JOEL PRICE MORRIS

                                     v.

                    THE STATE OF TEXAS
_____________________________________________________________

              IDENTITY OF PARTIES & COUNSEL
_____________________________________________________________

Appellant certifies that the following is a complete list of the parties,
attorneys, and any other person who has any interest in the outcome of
this appeal:

Appellant:                      Joel Price Morris

Appellee:                       The State of Texas

Attorney for Appellant:         M. Patrick Maguire
                                M. Patrick Maguire, P.C.
                                945 Barnett Street
                                Kerrville, Texas 78028

Attorney for Appellee:          Hon. E. Bruce Curry
                                216th Judicial District Attorney
                                200 Earl Garrett, Suite 202
                                Kerrville, Texas 78028




                                      2
Trial Judge:   Hon. N. Keith Williams
               216th Judicial District Judge
               700 Main Street
               Kerrville, Texas 78028




                     3
                       INDEX OF AUTHORITIES

                                  CASES

Aschbacher v. State,
61 S.W.3d 532 (Tex. App.—San Antonio 2001, pet. ref’d)        11

Bigby v. State, 892 S.W.2d 864 (Tex. Crim. App. 1994)         27

Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996)        12, 30

Graham v. State, 566 S.W.2d 941 (Tex. Crim. App. 1978)        11, 26

Matlock v. State, 392 S.W.3d 662 (Tex. Crim. App. 2013)       12, 30

Meraz v. State, 785 S.W.2d 146 (Tex. Crim. App. 1990)         12

Morgan v. State, 869 S.W.2d 388
(Tex. App.—Tyler 1993, pet. ref’d)                            30

Plough v. State,
725 S.W.2d 494 (Tex. App.—Corpus Christi 1987, no pet.)       11

Ruffin v. State, 270 S.W.3d 586 (Tex. Crim. App. 2008)        23

United States v. Lyons, 739 F.2d 994 (5th Cir. (Tex.) 1984)   27

Van Guilder v. State, 709 S.W.2d 178 (Tex. Crim. App. 1985)   12, 26
                                                              28-30




                                      4
                       STATUTES AND RULES

Tex. Penal Code §2.04(d)                    11

Tex. Penal Code §8.01(a)                    11




                               5
                      STATEMENT OF THE CASE

      Appellant, Joel Price Morris, is appealing his conviction for the

offense of murder.    Appellant pled not guilty by reason of insanity on

January 8, 2014. RR 6, 11. The jury found Appellant guilty and sentenced

him to life imprisonment. RR 8, 196. Appellant filed his notice of appeal

with the trial court on February 8, 2014. This brief is timely filed by being

electronically filed with the Fourth Court of Appeals on January 30, 2015.




                                      6
             APPELLANT'S ISSUES PRESENTED FOR REVIEW

     I.      The jury’s implicit finding that Appellant was not insane at the
             time of the offense is so against the great weight and
             preponderance of the evidence as to be manifestly unjust.


**        For purposes of reference in the Appellant’s Brief the following will
          be the style used in referring to the record:

             1.    Reference to any portion of the Court Reporter’s Statement
                   of Facts will be denoted as “(RR____, ____),” representing
                   volume and page number, respectively.

             2.    The Transcript containing the District Clerk’s recorded
                   documents will be denoted as “(CR___, ___).”




                                        7
                    SUMMARY OF THE ARGUMENTS

   I.     The evidence at trial clearly showed Appellant suffered from a
severe mental illness. The evidence at trial also showed that Appellant
believed that killing his father was the right and just thing to do as a result of
Appellant’s delusions that Appellant’s father was evil, that Appellant was
essentially the savior of the world, and by ridding the world of his father,
Appellant would receive great rewards. The jury’s rejection of Appellant’s
insanity defense is so against the great weight and preponderance of the
evidence as to be manifestly unjust.




                                        8
                    CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9.4(i)(3) of the Texas Rules of Appellate Procedure,

I certify that this brief contains 5,718 words (counting all parts of the

document and relying upon the word count feature in the software used to

draft this brief). The body text is in 14 point font and the footnote text is in

12 point font.

                                        /s/     M. Patrick Maguire
                                        M. Patrick Maguire,
                                        Attorney for Appellant




                                       9
                         STATEMENT OF FACTS

      On April 3, 2011, Appellant arranged to eat lunch with his parents at

their home in Boerne, Texas. RR 6, 39. Appellant was going to get some

barbecue to bring over for lunch. RR 6, 40.

      Appellant arrived at his parent’s home in the early afternoon on April

3, 2011. He walked into the house with a semi-automatic pistol and sought

out his father who was hanging curtains in a back bedroom. Appellant

walked past his mother, who was standing near the kitchen, and cornered his

father in the bedroom. RR 6, 41-42. Appellant then shot his father in the

torso 8 times. RR 6, 43. Appellant left the house, went back out to his car,

loaded an additional three rounds of ammunition in the pistol’s magazine,

went back in the house and shot his father in the head three more times. RR

6, 45. Appellant then left the house, got in his car and drove off. Appellant

was stopped by law enforcement officers and arrested. RR 6, 75-76.

      Appellant suffered from severe schizophrenia which led to delusions

that his father was molesting him, that his father was evil, essentially Satan,

and that Appellant was commanded by God to kill his father. RR 8, 20.

Appellant pled not guilty by reason of insanity. RR 6, 11. The jury rejected

Appellant’s insanity defense, convicted him of murder, and sentenced him to

life imprisonment. RR 8, 196.



                                      10
                    ARGUMENTS & AUTHORITIES

                                     I.
The jury’s implicit finding that Appellant was not insane at the time of the
 offense is so against the great weight and preponderance of the evidence
                         as to be manifestly unjust.

   A. Standard of Review

       It is an affirmative defense to prosecution that, at the time of the

conduct charged, the actor, as a result of severe mental disease or defect, did

not know that his conduct was wrong. Tex. Pen. Code Ann. § 8.01(a). The

burden is on the accused to prove the defense by a preponderance of the

evidence. Id. § 2.04(d). Although expert medical testimony may aid the

jury in its ultimate determination, it is not conclusive on the issue. Plough v.

State, 725 S.W.2d 494, 499 (Tex. App.—Corpus Christi 1987, no pet.).

       Whether insanity exonerates one from a criminal act involves medical,

legal, and ethical considerations. Graham v. State, 566 S.W.2d 941, 948

(Tex. Crim. App. 1978). To incorporate the legal and ethical elements, a

jury should consider all of the evidence surrounding the offense. See id. at

951.   The trier of fact may consider such evidence as the Appellant’s

demeanor before and after the offense, attempts to evade police, attempts to

conceal incriminating evidence, expressions of regret or fear of the

consequences of his actions, other possible motives for the offense, and

other explanations for his behavior. Aschbacher v. State, 61 S.W.3d 532,

                                       11
535 (Tex. App.—San Antonio 2001, pet. ref’d). Only the jury can join the

non-medical components that must also be considered in deciding the

ultimate issue. Graham, 566 S.W.2d at 949.

      While jurors may reject the opinion of experts if it does not comport

with their ideas of sound logic, and they are not required to give conclusive

effect to the opinion of experts, jurors may not arbitrarily disregard such

testimony. Van Guilder v. State, 674 S.W.2d 915, 919 (Tex. App.—San

Antonio, 1984), affirmed, 709 S.W.2d 178 (Tex. Crim. App. 1985).

(emphasis added).

      The Court of Criminal Appeals has determined that the courts of

appeals are constitutionally empowered to determine whether factually

sufficient evidence supports the elements of a defendant’s affirmative

defense. Matlock v. State, 392 S.W.3d 662 (Tex. Crim. App. 2013); Clewis

v. State, 922 S.W.2d 126, 129-30 (Tex. Crim. App. 1996). In fact, the Court

of Criminal Appeals has expressly held that the courts of appeals have

conclusive jurisdiction over “questions of fact” concerning the proof of an

issue on which the defendant has the burden of proof and the burden of

persuasion. Meraz v. State, 785 S.W.2d 146, 153-54 (Tex. Crim. App.

1990). The Meraz Court recognized that it had no power to disturb a

“question of fact” determined by a court of appeals in holding that “we now



                                     12
join our brethren on the Texas Supreme Court and conclude that the “factual

conclusivity clause,” within Art. V, § 6 [of the Texas Constitution], operates

to limit our jurisdiction and confers conclusive jurisdiction on the courts of

appeals to resolve questions of weight and preponderance of the evidence

adequate to prove a matter that the defendant must prove. Moreover, when

the courts of appeals are called upon to exercise their fact jurisdiction, that

is, examine whether the appellant proved his affirmative defense or other

fact issue where the law has designated that the defendant has the burden of

proof by a preponderance of evidence, the correct standard of review is

whether after considering all the evidence relevant to the issue at hand, the

judgment is so against the great weight and preponderance of the evidence

so as to be manifestly unjust.” Id. In essence, the courts of appeals are the

“final stop” regarding whether a jury’s verdict regarding the issue of insanity

is so against the great weight and preponderance of the evidence as to be

manifestly unjust.

   B. Analysis

                            Evidence of Insanity

      The evidence of insanity that was presented at Appellant’s trial was

extensive. The common thread of Appellant’s mental illness, and insanity at

the time the offense was committed, ran through all the testimony of those



                                      13
familiar with Appellant. Given the fact-intensive nature of the analysis that

this Court must undertake, it is important to highlight various portions of the

evidence that establish Appellant’s longstanding history of mental illness,

culminating in the acts that occurred on the day of the murder. Because both

the State’s expert and the Appellant’s expert agreed at trial that Appellant

was suffering from a severe mental illness, and the issue was whether

Appellant was unable to appreciate the wrongfulness of his conduct,

Appellant has set out excerpts of fact-witness testimony, much of which

comes from the State’s case-in-chief, that supports Appellant’s affirmative

defense of insanity, including his lengthy history of mental illness, and

frequent bizarre behavior. The following excerpts are set out both for the

Court’s convenience and to demonstrate the overwhelming evidence of

insanity in this case.

Claudia Morris

      Claudia Morris, Appellant’s mother, was the State’s first witness. Ms.

Morris testified that Appellant had chronic mental illness consisting of

schizophrenia which got so severe that in 2008, Appellant was no longer

able to work. RR 6, 38. Appellant’s paranoia in 2008 centered around the

government and people spying on him.         RR 6, 48.     Appellant actually

attacked his father at work one day and other co-workers of Appellant were



                                      14
very troubled by Appellant’s bizarre behavior. RR 6, 48. Appellant was

committed to a mental hospital for several months as a result of his illness.

RR 6, 48-49. Appellant had multiple hospitalizations thereafter. RR 6, 50.

Ms. Morris confirmed that Appellant actually tried to poke his own eye out

because he believed a device had been implanted to monitor him. RR 6, 50.

Appellant was treated twice at San Antonio State Hospital for schizophrenia.

RR 6, 51.     Appellant’s schizophrenia, and the delusions brought on by the

disease, deteriorated to the point that Ms. Morris and her husband had to

obtain a protective order seeking protection from Appellant. RR 6, 38; RR

6, 52.

Roger Baker

         Roger Baker, a Kendall County deputy, was called by the State.

Deputy Baker related a story where Appellant came in to talk to him and

said that he had a microchip in his head. RR 6, 194. Appellant complained

that his father “medically induced” him in to trauma and sexually abused

Appellant. RR 6, 194.

Wade Canavan

         Wade Canavan was called by the defense.       Wade is Appellant’s

cousin. RR 7, 72. Wade testified about an incident that occurred about three

to six months prior to the killing where Appellant came to Wade’s house



                                     15
rambling about filing a report that Appellant was being molested by his

father. RR 7, 75-79. Wade became frightened when Appellant said he was

going to kill his father. RR 7, 76. Wade became so alarmed that he had his

daughter leave the house while Wade tried to calm Appellant down. RR 7,

77-78. Ultimately, after cooking dinner for Appellant, taking Appellant to

the police department to air his complaints, letting Appellant stay in Wade’s

home for the night and generally trying to get Appellant to calm down,

Wade told Appellant to leave and not to return. RR 7, 80-85. His testimony

further buttresses the defense claim that Appellant was suffering from

delusions as a result of his mental illness, and further adds credence to

Appellant’s affirmative defense of insanity.

Jeffery Clark

      Mr. Clark was a detention officer at the Kendall County Detention

Center. (RR 7, 97). Mr. Clark testified to the difference in Appellant’s

demeanor when he was taking his medication as opposed to when Appellant

was not compliant with his medication. When off medications, Appellant

would act bizarre, including making strange comments and having loud

outbursts. RR 7, 105. Appellant would say that he was Jesus, the son of

God. RR 7, 105. Mr. Clark testified that the longer Appellant was off his

medication, the more bizarre his behavior became. RR 7, 105-07. His



                                      16
testimony generally corroborates that of others who have experience in

dealing with Appellant.

Christopher Ortiz

      Christopher Ortiz was also a detention officer at the Kendall County

detention center.   Similar to Mr. Clark’s testimony, Mr. Ortiz related

Appellant’s behavior shortly after being brought to jail after the killing and

also talked about Appellant’s general behavior while incarcerated. After

being brought to the jail after the killing, Mr. Ortiz testified that Appellant

stated that “he was relieved because he killed the only mother fucker he

needed to kill.” RR 7, 112. This would not appear to be the statement of

someone who felt it was wrong to kill someone. Mr. Ortiz further testified

that Appellant began refusing his medication while in custody. RR 7, 115.

Mr. Ortiz testified that Appellant reported that his cell was electrified, that

he was being gassed and he couldn’t sleep. RR 7, 116. Appellant would

also frequently shout, yell and curse at staff when off his medication. RR 7,

116. Mr. Ortiz stated that Appellant left for a period of time to apparently

get stabilized and that upon Appellant’s return, Appellant acted normal and

even apologized to Mr. Ortiz for his previous behavior. RR 7, 117. Again,

this is consistent with testimony from others familiar with Appellant who




                                      17
testified that Appellant was like two different people depending upon

whether he was taking his medication.

Phillip Lopez

      Phillip Lopez was also a detention officer at the Kendall County

detention center. RR 7, 121. Mr. Lopez related an incident where Appellant

tried to poke his eye out while in jail. RR 7, 122. On another occasion, Mr.

Lopez witnessed Appellant slamming his head into a metal shelf in the jail.

RR 7, 123. Appellant believed that his father had planted a camera in his

eye so he was attempting to poke his eye out to remove the camera. RR 7,

124. Appellant also believed that some of the jail staff were trying to poison

him. RR 7, 127.

Emelio Perada

      Emelio Perada is a corporal with the Kendall County Sheriff’s Office.

RR 7, 132. Mr. Perada also related his knowledge of Appellant trying to

gouge out his eye and hitting his head against the metal shelf. RR 7, 134-35.

Mr. Perada also testified that Appellant told him that “you don’t need to

worry about me Perada. I killed the son of a bitch that I had to.” RR 7, 136.

Consistent with what others relayed about Appellant’s condition when

Appellant was not taking his medication, Mr. Perada testified that when




                                      18
Appellant was not taking his medications, he would start “acting up” and

believing that guards were trying to kill him. RR 7, 137.

Brian Skop

      One of the most important witnesses that testified concerning the issue

of sanity was Dr. Brian Skop, a forensic psychiatrist who was called by the

defense. RR 8, 8-9. Dr. Skop testified that the first time he met with

Appellant, on March 11, 2012, it was pretty clear that Appellant was “quite

psychotic.” RR 8, 14. Dr. Skop testified that Appellant suffered from

delusions that his father was actually his stepfather, who was an evil god,

that was implanting devices into people and blackmailing people to control

them as part of a secret society for the Masons. RR 8, 15. Dr. Skop testified

Appellant suffers from schizophrenia which is a “very severe mental illness

where people suffer from hallucinations, i.e., they hear things that aren’t

there, and delusions, which are beliefs that they have that are so real to them

that they consider it their reality.” RR 8, 16 (emphasis added). Dr. Skop

testified that Appellant “believed that he was going to take over as God, that

he was Jesus Christ and that he would rule the world. . .” RR 8, 16. Dr.

Skop believed that Appellant suffers from a “severe mental disease or

defect.” RR 8, 19.




                                      19
      Appellant, on the day that he murdered his father, believed he was

getting coded material from his “true father,” who Appellant thought was the

true God. RR 8, 20. The code that he would interpret on the day of the

incident when he was asked to get some barbecue at Rudy’s, and Appellant

interpreted that R stood for “Robert” (his father), the U stood for “you,” and

then DY stood for “die.” RR 8, 20. He believed this was a code received

from his “true father” that meant “Robert, you die.” RR 8, 20.

      Appellant also saw codes in other areas on the day in question. For

instance, Dr. Skop testified that Appellant bought four magazines for the gun

that he purchased because he saw it as symbolic of the fact that his father

was born in 1944. RR 8, 21.

      When asked to rate the seriousness of Appellant’s schizophrenia on a

scale of 1 to 10, with 10 being the worst, Dr. Skop rated Appellant at a 10.

RR 8, 22.

      Dr. Skop watched the interview with Appellant after he was arrested

for the murder.    RR 8, 23.    Dr. Skop testified that his impressions of

Appellant were consistent with what he had come to know about Appellant.

Specifically, Appellant talked about being Jesus and that killing his father

was right, that it was going to end the reign of terror, and that he was going

to move into a mansion after the killing. RR 8, 24. Dr. Skop also addressed



                                      20
the fact that Appellant was talking about things being implanted in his body,

which is a fairly common delusion that schizophrenics have. RR 8, 24.

      Dr. Skop reviewed the medical records from Appellant’s multiple

psychiatric hospitalizations. RR 8, 25. Appellant had been treated for

mental illness at North Texas State Hospital, Timberlawn Hospital, San

Antonio State Hospital, Austin State Hospital, Metrocare, IntraCare Medical

Center, Terrell State Hospital, Memorial Hermann Hospital, and Hill

Country Mental Health and Mental Retardation. RR 8, 25-26. Appellant

had been to some of these facilities on multiple occasions. These records

reinforced Dr. Skop’s opinion regarding Appellant’s mental condition and

his severe mental illness. RR 8, 26. Appellant wanting to kill his father is

the reason why he was hospitalized on almost every occasion. RR 8, 27.

      Dr. Skop’s opinion was that as a result of Appellant’s severe mental

illness, Appellant did not know that what he was doing was wrong. RR 8,

29; RR 8, 34. Appellant believed that he was Jesus Christ and that his father

was Satan. RR 8, 29. Appellant believed that his father had been raping and

torturing Appellant his whole life and that he needed to be killed. RR 8, 29.

Appellant believed that by killing his father, he would bring peace on earth,

and dislodge the evil that he believed his father was perpetrating by having

people murdered and by implanting devices in them. RR 8, 29. Appellant



                                     21
thought he was doing the correct thing at that time by killing his father. RR

8, 29-30.

      Dr. Skop drew a good distinction in pointing out that simply because

Appellant may have known it was illegal to kill his father does not mean that

in his mind, as a result of his severe mental illness, that he believed it was

wrong. RR 8, 40. Even though Appellant may have known that he would

be arrested for killing his father, he believed it was the morally right thing to

do. RR 8, 41.

Robert Cantu

      Dr. Robert Cantu is a forensic psychiatrist who testified on behalf of

the State. RR 8, 62. Dr. Cantu met with Appellant in December 2013. RR

8, 68. Dr. Cantu agreed with Dr. Skop that Appellant suffered from severe

mental illness. RR 8, 73. Dr. Cantu’s opinion that Appellant was legally

sane at the time of the killing stemmed from evidence that he believed

showed that Appellant knew the consequences of his conduct (i.e., that he

would be arrested). RR 8, 90-97.

            Evidence that Appellant did not know conduct wrong

      Essentially, Dr. Cantu’s testimony that Appellant appreciated that his

conduct was “wrong” was based upon the fact that Appellant knew his

conduct was “legally” wrong, as opposed to morally wrong. See, e.g., Ruffin



                                       22
v. State, 270 S.W.3d 586, 592 (Tex. Crim. App. 2008) (holding that under

Texas law, whether a defendant is insane turns on whether he knew his

conduct was illegal). However, Dr. Cantu’s testimony is blunted by several

facts.

         Appellant did not attempt to flee from police. He pulled over and

peacefully surrendered. RR 8, 96. He threw the gun out of the car in plain

view of police officers to avoid being shot. RR 8, 96. After the killing,

Appellant said in the interview that he “was at peace with the world,” that

“he died for everyone’s sins,” and that he would “become king of the

world.” RR 8, 100. Appellant also stated that killing his father was right

because it ended his “reign of terror.” RR 8, 101. These are not the

statements of someone who believed that his conduct was legally wrong.

These are the statements of a person who believed he was both legally and

morally justified in killing his father. In fact, Appellant told Dr. Cantu that

he “never thought he would be wrong.” RR 8, 106. In fact, Appellant

apparently did not want to get shot because then he couldn’t be pardoned by

the President. RR 8, 118.

                   The Defense proved Appellant’s Insanity

         Both experts agreed that Appellant suffered from a severe mental

illness. The difference in the opinions of Dr. Skop and Dr. Cantu broke



                                      23
down on whether Appellant understood that his conduct was wrong. Dr.

Skop believed that Appellant did not know his conduct was wrong, and

when asked whether Appellant “may” have known his conduct was illegal,

he said yes. Dr. Skop did not state that he believed that Appellant knew his

conduct was legally wrong.

      Dr. Cantu, on the other hand, opined that Appellant’s actions basically

“inferred” that he knew his conduct was legally wrong. However, this

opinion piles inference upon inference. Appellant’s conduct was clearly

“mission-oriented” in that he believed he was righteously justified and

anointed to kill his father for a multitude of reasons, all of which were

legally justified in his mind to protect not only himself, but the world, from

the things that Appellant’s delusions led him to believe his father was guilty

of. For instance, Dr. Cantu suggested that Appellant’s concealing the gun

from his mother when he went into his father’s house was indicative of the

fact that he knew what he was about to do was legally wrong. RR 8, 82-83.

However, this ignores the context of why Appellant was doing what he did.

Appellant believed this had to be done and it is clear he took precautions to

ensure that nothing would interfere with the success of his “mission.” In

other words, the inference is that Appellant took this action so that his

mother would not try and stop or interfere with his plans to kill his father.



                                      24
Dr. Cantu makes the same inference by stating that Appellant would not

have thrown the gun out of the car window, or would have worried about

getting shot, if he had done nothing wrong. RR 8, 83. Again, this ignores

the context. Part of Appellant’s “mission” was to reap the rewards that his

delusions led him to believe he would receive as a result of his actions.

Obviously, having a gun in one’s hand while in the presence of a police

officer is a recipe for being shot. What Dr. Cantu ignores in his analysis is

that if Appellant truly believed his conduct was legally wrong, why would

he discard a murder weapon in the plain view of police officers? This

actually flies in the face of Dr. Cantu’s analysis.

      Dr. Cantu also deduced that Appellant’s response to Dr. Cantu’s

question of why Appellant went back in the house to shoot his father a

second time, and Appellant answered “I wanted to make sure I killed him, or

I would go to jail” was an admission that Appellant knew that killing his

father was legally wrong. RR 8, 83. However, Appellant’s statement was

inferring that unless Appellant did not kill his father, he would go to jail.

Therefore, this statement is an indication that Appellant did not believe his

actions were legally wrong.       Clearly, this is the rationale of an insane

individual. Finally, Dr. Cantu pointed out that Appellant drove the speed

limit on the way to his father’s house and when asked why he did this



                                       25
Appellant responded “[s]o that I wouldn’t get in trouble.” RR 8, 84. This

statement does not support the contention that Appellant knew that killing

his father was legally wrong. It supports the contention that Appellant was

focused on not doing anything to interfere with his plans (i.e., not getting

stopped by the police on the way to completing his “mission”).

      The issue of legal insanity is not a strictly medical opinion, rather, it

involves legal and ethical considerations that only a jury can decide.

Graham v. State, 566 S.W.2d 941, 948 (Tex. Crim. App. 1978). As a result,

the issue of insanity may be determined by the total body of evidence

presented, not just by the expert opinions. Therefore, in a case such as this,

it is important to scrutinize the other evidence available upon which the jury

could have rested their decision. This is the rationale for setting forth in

Appellant’s brief, the evidence of Appellant’s history of mental illness.

      A review of this evidence leads one to conclude that the jury

arbitrarily rejected the overwhelming evidence in this case that Appellant

was insane at the time of the offense. The law is clear that while a jury may

accept or reject expert testimony, a jury is not free to arbitrarily reject expert

testimony of insanity. Van Guilder v. State, 674 S.W.2d 915, 919 (Tex.

App.—San Antonio, 1984), affirmed, 709 S.W.2d 178 (Tex. Crim. App.

1985).



                                        26
      Even after the offense, Appellant continued to relate his bizarre and

irrational beliefs supporting why he killed his father. One of the most

important aspects of Appellant’s videotaped confession is that he believed

that he was justified in killing his father because of the things that he

believed his father had done to him and was going to do to him, as well as

the threat Appellant’s father posed to the world as a whole.

      The issue of insanity is concerned with the subjective state of mind of

the accused at the time the offense was committed, i.e., whether the accused

appreciated the wrongfulness of his conduct. United States v. Lyons, 739
F.2d 994, 998 (5th Cir. (Tex.) 1984) (holding that the relevant inquiry when

determining insanity is the actual subjective state of mind of the defendant).

Furthermore, the Texas Court of Criminal Appeals has held that the question

of insanity should focus on whether a defendant understood the nature and

quality of his action and whether it was an act he ought to do. Bigby v.

State, 892 S.W.2d 864, 878 (Tex. Crim. App. 1994).

      Appellant did not believe that what he did was wrong because he

believed he was justified in taking action in order to vindicate himself for all

of the evil things that his mental illness led him to believe his father had

done to him, what his father was still doing to him and what his father was

going to do in the future, particularly in light of the fact that he had



                                       27
repeatedly been turned away by the police when Appellant complained to

them.

        To conclude that Appellant was not insane, the jury must basically

disregard the extensive evidence of Appellant’s chronic mental illness and

his history of bizarre acts, and it totally ignores the core fact that Appellant

had a deep-seated belief, flowing from his mental illness, that his father was

evil and needed to be eliminated. The belief system that Appellant held

toward his father formed the basis that his conduct was morally and legally

justified, or not wrong.

                              Van Guilder v. State

        The evidence offered at trial of Appellant’s insanity at the time of the

offense was significant. Van Guilder v. State, 674 S.W.2d 915, 919 (Tex.

App.—San Antonio, 1984), affirmed, 709 S.W.2d 178 (Tex. Crim. App.

1985).     Appellant submits that the Van Guilder opinion is persuasive

authority applicable to Appellant’s case.

        In Van Guilder, the defendant was indicted for five offenses growing

out of one continuous transaction. Id. at 916. One indictment was for the

offense of murder, and the other four indictments were for attempted

murder. Id. The jury convicted Van Guilder of the first offense and found

her not guilty by reason of insanity on the other four indictments. Id. Van



                                       28
Guilder argued that the jury verdict was contrary to the great weight and

preponderance of the evidence as to be manifestly wrong and unjust and that

the verdict was contrary to the evidence as a matter of law because she had

established the affirmative defense of insanity. Id. at 917.

      Van Guilder’s evidence consisted of testimony by friends, family and

medical experts. Her medical history established that she was raised in an

abusive family where substance abuse, physical abuse and sexual

molestation were routine. Id. In addition to Van Guilder’s lengthy history

of mental illness, as related by the witnesses, four medical doctors testified

that Van Guilder was insane at the time of the offenses. Id. at 917-18. The

State offered no rebuttal testimony on the issue of insanity. Id. at 918.

      In the Van Guilder case, this Court analyzed the evidence presented

and held that Van Guilder established insanity as a matter of law, reversed

the trial court’s judgment and rendered a judgment that Van Guilder was not

guilty by reason of insanity. Id. at 920. This Court also stated in the Van

Guilder opinion, in dicta, that “[c]onsidering all of the evidence, we further

believe that the finding by the jury of the vital fact of sanity is so contrary to

the great weight and preponderance of the evidence as to be clearly wrong.

Were we to reach the great weight and preponderance of the evidence point,




                                        29
we would likewise sustain it, which would result in a remand for a new

trial.” Id.

                               Morgan v. State

       Appellant submits that his case is also analogous to Morgan v. State,

869 S.W.2d 388, 388-89 (Tex. App.—Tyler 1993, pet. ref’d), where three

medical experts examined the defendant within weeks of a shooting and all

determined that he was afflicted with a severe mental disease which

rendered him incapable of knowing his conduct was wrong.                    The

defendant’s relatives testified that he was “mentally sick,” “withdrawn,” and

“way out” at the time of the shooting. Although the State offered one

psychologist who examined the defendant five months after the shooting and

determined he was not legally insane at the time of the shooting, the

appellate court reversed the conviction and remanded for a new trial. Id.

                               CONCLUSION

        The authority granted in Matlock v. State, 392 S.W.3d 662 (Tex.

Crim. App. 2013), to disagree with the fact finder’s determination is

appropriate when the record clearly indicates such a step is necessary to

arrest the occurrence of a manifest injustice.




                                       30
       The evidence of Appellant’s insanity is compelling.          Appellant

submits that this is a case where the record demonstrates that the appellate

court must step in to prevent a manifest injustice. Accordingly, Appellant

prays this honorable court reverse the judgment of the trial court herein and

remand for a new trial or render a judgment of acquittal by reason of

insanity.

                          PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

prays that this Honorable Court sustain the appellate contentions herein,

reverse the judgment of conviction entered below and remand this cause for

a new trial, or in the alternative, reverse the judgment of conviction entered

below and render a judgment of acquittal by reason of insanity.

                                       Respectfully submitted,

                                       M. PATRICK MAGUIRE, P.C.


                                       /s/ M. Patrick Maguire
                                       M. Patrick Maguire
                                       State Bar No. 24002515
                                       945 Barnett Street
                                       Kerrville, Texas 78028
                                       Telephone (830) 895-2590
                                       Facsimile (830) 895-2594

                                       ATTORNEY FOR APPELLANT,
                                       JOEL PRICE MORRIS



                                      31
                     CERTIFICATE OF SERVICE

      I hereby certify that I have served a true and correct copy of
Appellant's Brief to counsel for the State, Hon. E. Bruce Curry, via hand
delivery, and whose address is 200 Earl Garrett, Suite 202, Kerrville, Texas
78028, on this the 30th day of January, 2015.




                                                /s/ M. Patrick Maguire
                                            M. Patrick Maguire




                                     32